Citation Nr: 1302508	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-26 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include exposure to Agent Orange, and to include as secondary to service-connected posttraumatic stress disorder, depressive disorder, and alcohol abuse (hereinafter psychiatric disorder), and/or service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel						
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2010, the Veteran testified at a Video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

When this case was before the Board in July 2010, it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim must again be remanded in order to obtain additional information as to whether hypertension is related to service or secondary to service-connected disabilities.  

The Veteran asserted in October 2007 that hypertension is due to Agent Orange exposure in Vietnam.  An opinion is needed as to whether the Veteran's presumed exposure to herbicide during his military service caused his hypertension.  

In the alternative, the Veteran asserts that his hypertension is secondary to his service-connected diabetes mellitus or posttraumatic stress disorder (PTSD).  In compliance with the July 2010 Board Remand, a VA examiner provided an examination and opinion in August 2010 and an opinion in June 2011.  The examiner did not address whether the medication, trazodone, that the Veteran takes or took in the past for his sleep problems that were caused by his psychiatric disability, caused or aggravated his hypertension.  See October 2008 VA treatment record.  After reviewing the course of the Veteran's hypertension and PTSD, the examiner is also asked to provide an opinion as to whether the Veteran's PTSD, including the use of trazadone, caused or aggravated his hypertension.  In addition, the examiner determined that hypertension was not aggravated by PTSD, however, the rationale for the opinion is unclear.  Finally, it does not appear that the examiner addressed whether the use of prescribed metformin and/or fluoxetine aggravated the Veteran's hypertension.  The Board finds that an additional opinion is needed before a decision can be made.

In addition, as the Veteran receives health care through VA, and there appears to a gap in the medical records from October 2006 to July 2007, these records should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical treatment records dating from October 2006 to July 2007.  

All recent VA medical treatment records, dating from October 2011, should also be obtained.

2.  After securing any additional records, request an addendum opinion by the VA examiner who provided the June 2011 opinion.  If she is not available, another appropriately qualified VA examiner may provide the opinion.  The entire claims file, including a copy of this entire Remand, must be made available to and reviewed by the examiner. 

Request that the examiner provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his military service, to include presumed exposure to herbicides during his military service.  While hypertension is not a disease that is listed in 38 C.F.R. § 3.309(e) (2012), the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

After reviewing the course of the Veteran's hypertension and service-connected PTSD, request that the examiner provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension is due to or caused by the medication that the Veteran takes or took in the past for his sleep problems (trazodone).

After reviewing the course of the Veteran's hypertension and service-connected PTSD, the examiner is requested to  provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension is aggravated (i.e., worsened) beyond the natural progress by the medication that the Veteran takes or took in the past for his service-connected PTSD and diabetes mellitus, including trazadone, fluoxetine, and metformin.

After reviewing the course of the Veteran's hypertension and service-connected PTSD, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD.  In this regard, it is noted that the rationale set forth in the June 2011 addendum indicates with respect to aggravation that PTSD appears to be related to hypertension when it is independent of depression as its co-morbid condition.  The opinion is unclear as to whether the examiner was again addressing whether hypertension is due to PTSD as the word "related" was used or whether the examiner was addressing the matter of aggravation.  Accordingly, a clarifying opinion is required.  A complete explanation for the opinion must be provided. 

If the examiner determines that examination of the Veteran is necessary to provide the requested opinions, then such an examination should be provided.

3.  Ensure that the above development has been completed in accordance with the above directives and, in particular, that the VA examination report provides all the requested information and opinions.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


